Citation Nr: 1008947	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a claimed skin 
condition, to include as secondary to herbicide (Agent 
Orange) exposure.  

3.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1968, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and March 2009 rating decisions 
issued by the RO.  

The Veteran had hearings at the RO with two different 
Veterans Law Judges in conjunction with this appeal.  The 
first hearing was conducted in November 2008.  A second 
hearing with a different Veterans Law Judge was conduction in 
October 2009.  Transcripts of the hearings are associated 
with the claims file.  

In such circumstance, a panel of three judges must 
participate in the decision, which must include the Veterans 
Law Judges who had hearings with the Veteran.  See 38 C.F.R. 
§ 20.707 (2009).  

The issues of an initial compensable rating for the service-
connected bilateral hearing loss and service connection for 
an innocently acquired psychiatric disorder are addressed in 
the REMAND portion of this document and are being remanded to 
the agency of original jurisdiction for additional 
development.  


FINDING OF FACT

The currently demonstrated vitiligo is shown as likely as not 
to have had its clinical onset during the Veteran's period of 
active service that included duty in the Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by vitiligo is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  

The last date on which such a Veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii); see also 38 C.F.R. § 3.313(a).  VA has 
stated that "service in the Republic of Vietnam" includes 
service on inland waterways.  See 66 Fed. Reg. 23,166 (May 8, 
2001).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  

Even if a Veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a Veteran from establishing 
service connection with proof of actual direct causation).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  


Recitation of Evidence - Skin Condition

The service treatment records are negative for any complaint, 
treatment, or diagnosis of a skin condition.  

A June 2001 VA treatment record shows the Veteran reported 
having had rashes and water blisters on his feet for twelve 
years; these caused severe itching.  He reported the rashes 
usually lasted from six or seven days would then go away.  

An October 2002 VA treatment record shows the Veteran was 
given medication for a rash on his shoulder.  An October 2004 
VA treatment record shows the Veteran was treated for a rash 
on his back.  

A February 2005 VA examiner noted the Veteran had skin rashes 
on his back of questionable etiology that responded to 
Lamisil.  A September 2005 VA treatment record shows the 
Veteran was diagnosed with vitiligo on his hands and 
photosensitation on his back for his red blanching.  

During the November 2008 and October 2009 hearings, the 
Veteran testified that his recurrent rashes and skin issues 
began in Vietnam and continued when he returned.  He reported 
being treated by a civilian doctor in the 1970's when he was 
prescribed creams; that doctor had passed away.  

The Veteran testified that he would use whatever worked to 
stop the itching, including over the counter medications such 
as calamine lotion.  He had been told that his skin condition 
was a hereditary condition at one point, but that no one else 
in his family had it.  

A January 2009 VA Agent Orange examiner noted that the 
Veteran did not display any evidence of presumptive Agent 
Orange conditions at that time.  He also diagnosed the 
Veteran with eczema and vitiligo and incidentally noted 
multiple patches of hypopigmentation on his back.  

A February 2009 VA dermatologist diagnosed the Veteran with 
vitiligo, probable actinic keratoses, contact dermatitis and 
a wart, which was to be removed in two months.  A follow-up 
with this dermatologist in October 2009 showed he had a long 
history of vitiligo, but presented with no complaints.  The 
examiner's assessment was that of questionable contact 
dermatitis.  


Service connection for a claimed skin condition, to include 
as secondary to Agent Orange exposure

The Veteran contends that he was exposed to herbicides while 
in service and this led to the development of a skin 
condition often characterized by a rash.  The Veteran appears 
to assert that under the presumption provided by 38 C.F.R. § 
3.309(e), he should be afforded presumptive service 
connection for his skin condition as due to exposure to 
herbicides.  

The Board also must take a liberal construction of his claim, 
that in lieu of presumptive service connection he is entitled 
to direct service connection for his skin condition, 
including as due to herbicides.  

The Veteran's personnel records show that he has the 
requisite type of service in the Republic of Vietnam as 
defined by 38 C.F.R. § 3.313(a) and § 3.307(a)(6)(iii).  
Thus, the presumption of exposure to herbicides agents under 
38 C.F.R. § 3.307 would apply.  

However, the Board finds that none of the Veteran's current 
skin conditions is listed as one of the diseases associated 
with exposure to certain herbicide agents pursuant to 38 
C.F.R. § 3.309(e).  

Thus, even if the Veteran is presumed to have been exposed to 
certain herbicide agents, he cannot be presumptively service 
connected for his current vitiligo and contact dermatitis 
because they are not diseases found to be associated with 
herbicide exposure under 38 C.F.R. § 3.309(e).  

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board turns to evaluate 
the claim of service connection on a direct basis.  See 
Combee v. Brown, supra.

In this case, the Veteran appears to have current skin 
manifestations including vitiligo and contact dermatitis.  
The question that must be answered is whether either was 
caused by his service.  

While the Veteran has stated the belief that his skin 
condition was caused by his exposure to herbicides or is 
otherwise related to his military service, as a layperson he 
is not qualified to furnish medical opinions or diagnoses.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The first post-service clinical record of complaints 
regarding a skin condition was in a June 2001 VA treatment 
record, dated many years after service.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

However, the recent VA examination reported for clinical 
purposes that the Veteran had a long history of vitiligo.  
Other information that would tend to link any other skin 
manifestations to service is not demonstrated.  

In light of the Veteran's credible hearing testimony 
establishing a continuity of symptomatology beginning in and 
since service, the Board finds the evidence to be in relative 
equipoise in showing that the currently demonstrated vitiligo 
as likely as not had its clinical onset when he was 
performing active duty, including while serving in the 
Republic of Vietnam.  

Hence, in resolving all reasonable doubt in the Veteran's 
favor, service connection for vitiligo is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable determination contained herein, however, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for vitiligo is granted.  


REMAND

Service connection for an innocently acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD)  

The Veteran's service treatment records are negative for any 
complaint, treatment, or diagnosis of any sort of psychiatric 
disorder.  October 2004 and August 2005 VA treatment records 
show the Veteran had negative PTSD screenings.  

May to November 2006 VA treatment records show that the 
Veteran was given diagnoses of adjustment disorder with mixed 
emotions after retirement, caffeine-induced anxiety disorder 
and depressive disorder, not otherwise specified.  These 
treatment records indicate that he had good memories of his 
military service and did not have any traumatic memories 
related to service.  The records show the Veteran was going 
through lifestyle changes, including getting divorced and his 
unexpected retirement when the plant he worked out closed, 
with an examiner noting the Veteran felt "lost" without his 
job of many years.  In a January 2009 Agent Orange VA 
examination, the Veteran denied suffering from any anxiety 
and depression.  

The VA treatment records do not identify any nexus between 
the Veteran's psychiatric diagnoses and any event or incident 
of his active service or his service-connected hearing loss 
or tinnitus.  

During the Veteran's November 2008 hearing, he testified that 
he had seen a lot of dead people at the morgue while serving 
in Vietnam.  In addition, he sometime sprayed the bush with 
machine gun fire from the helicopter he was flying and his 
unit was sometimes shelled.  He was involved in recovering 
wounded soldiers.  The Veteran reported being diagnosed with 
PTSD, but was given some medication during his psychiatric 
treatment and still had trouble sleeping.  During his October 
2009 hearing, the Veteran testified that he developed anxiety 
when he returned from Vietnam that he did not have before he 
left.  His hearing loss and tinnitus also caused him to feel 
anxious and depressed.  

A November 2009 private psychological examiner diagnosed the 
Veteran with generalized anxiety disorder and major 
depressive disorder.  She opined that the Veteran's acquired 
psychiatric disorders are secondary to his service-connected 
hearing loss and tinnitus, but did not provide any detailed 
explanation or rationale for this opinion.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has not 
yet provided such an examination to the Veteran in this case.

Though the Veteran was not diagnosed with a psychiatric 
disorder while in service, "the fact that a condition was 
not diagnosed cannot, by itself, serve to rebut a subsequent 
expert diagnosis."  Hanson v. Derwinski, 1 Vet. App. 512, 
516 (1991).  His VA treatment records and private treatment 
records dating from 2006 to present reflect varying diagnoses 
of adjustment disorder, depressive disorder and anxiety 
disorder.  The Veteran is competent to attest that he has 
experienced symptoms including anxiety, depression and 
difficulty sleeping, since exit from service.  Further, he 
has testified that his hearing loss and tinnitus cause him to 
be anxious and depressed.  A November 2009 private 
psychological examiner has opined that the Veteran's 
psychiatric disorders are secondary to his service-connected 
hearing loss and tinnitus.  His reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service for the purposes of a VA 
examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  

The Board finds that the claims file contains conflicting 
evidence regarding whether the Veteran's current psychiatric 
diagnoses are related to the Veteran's military service, 
including as due to his service-connected hearing loss and 
tinnitus.  VA treatment records indicate that the Veteran 
reported he did not have any traumatic memories and had good 
memories of his military service.  In fact, the VA treatment 
records seem to attribute his psychological issues to 
caffeine and lifestyle changes, including getting divorced 
and losing his job of many years.  There is also no 
indication in the VA treatment records that the Veteran's 
psychological issues are due to his hearing loss or tinnitus.  
The November 2009 private examiner attributed the Veteran's 
anxiety disorder and depressive disorder to his service-
connected hearing loss and tinnitus, however.  Nonetheless, 
this examiner did not provide a detailed rationale for her 
opinion and it is unclear if she had access to the Veteran's 
full medical history and VA treatment records located in his 
claims file.  

Therefore, the Board is of the opinion that the Veteran 
should be afforded a VA psychiatric examination to determine 
if he currently has any psychiatric disorders that are 
related to his period of service, including as secondary to 
his service-connected hearing loss and tinnitus.  The Veteran 
is hereby notified that it is the Veteran's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009). 

The Board also notes that the Veteran has been receiving 
mental health treatment through VA and the most recent 
records reflecting this treatment are from October 2009.  
There may be additional more current VA treatment records not 
included in the Veteran's claims file; these must be 
obtained.  See 38 C.F.R. § 3.159(c)(2).

An initial compensable rating for the service-connected 
bilateral hearing loss

The Veteran was provided a VA audiometric examination in 
April 2006.  During the Veteran's October 2009 hearing, 
however, he indicated his hearing had gotten worse since his 
last VA examination.  

The Veteran testified that he had more difficulty 
understanding people and being understood by others since the 
April 2006 VA audiometric examination and that his hearing 
was progressively getting worse, particularly with a ringing 
in his ears all the time now.  

Where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
See 38 C.F.R. § 3.327(a) (2009).  

Therefore, given both the length of time since his last 
examination and the Veteran's testimony of worsening of his 
disability, the Board finds that a contemporaneous and 
thorough VA audiological examination should be conducted to 
determine the current severity of the Veteran's bilateral 
hearing loss.  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claim under appellate review.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, this remaining matter is  REMANDED for the 
following action:

1.   Ensure that VA has complied with its 
duty to assist the Veteran under 38 
C.F.R. § 3.159(c)(2) by requesting all VA 
treatment records regarding treatment, 
therapy or counseling received for the 
Veteran's psychological issues from  
October 2009 to the present.  

2.  Once action requested in paragraph 1 
has been completed to the extent 
possible, schedule the Veteran for a VA 
psychiatric examination to determine the 
nature, extent of severity, and etiology 
of any psychiatric disorder(s), that may 
be present.  The claims file, including a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.  The examination report is to 
include a detailed account of all 
pathology present and of any tests deemed 
necessary.  Based on a review of the 
claims folder and the results of the 
examination, the examiner is asked to 
address the following:

a.	The examiner must delineate all 
diagnoses reached to account for 
the Veteran's psychiatric 
symptomatology.  The examiner 
must also express an opinion as 
to whether any psychiatric 
disorder(s) found on examination, 
including anxiety disorder, 
depressive disorder, etc., is/are 
related to his military service 
in any way, to include as 
secondary to the Veteran's 
service-connected hearing loss 
and/or tinnitus.  

The examination report should include a 
complete rationale for all opinions 
expressed.

3.  The Veteran should be scheduled for a 
VA audiometric examination to ascertain 
the current level of disability of his 
service-connected bilateral hearing loss.  
All necessary studies or tests are to be 
accomplished.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
report of examination should include a 
complete depiction of the current state 
of the Veteran's disability, including 
fully describing any functional effects 
caused by his hearing disability.  

4.  Following completion of all indicated 
development, the claim for increase 
should be readjudicated in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied then the 
Veteran and his attorney should be 
provided with a fully responsive 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



			
	          STEPHEN L. WILKINS                              
WAYNE M. BRAEUER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                               
__________________________________
CHERYL L. MASON
Veterans Law Judge
	Board of Veterans' Appeals  



 Department of Veterans Affairs


